DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 23 are objected to because of the following informalities: on line 3, recitation: “transparent reference signal may be exploited and the corresponding channel estimation will not be significantly degraded and such that enough frequency selectivity may be added”, the phrase “maybe” is not an optional choice. Therefore, it is recommended to change the “maybe” to -- is--.
Claim 10 is objected to because of the following informalities: on line 2, please define the parameter for “M”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 35, 38 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al (US 2003/0125040).                                                                                                                                                    a)	Regarding claims 1 and 19, Walton et al disclose a wireless device configured for transmission using a transmission scheme other than a multi-antenna transmission scheme (100 in Fig. 1; Pub [0056]; Table 1), the wireless device comprising: 
at least one receiver configured to receive a transmission of a multi-antenna transmission scheme (Pub [0068]; Fig. 1 and 2A); and processing circuitry configured to: 
perform at least one of a channel estimation function (418) and measurement function (448 in Fig. 4B) using the received transmission of the multi-antenna transmission scheme, the multi-antenna transmission scheme remaining transparent to the wireless device (Fig. 4B; Pub [0188-0192]; pilot signals provide transparency).                                                                                                    b)	Regarding claims 38 and 39, Walton et al disclose a network node, comprising;   
processing circuity (210 in Fig. 2A) configured to determine a transmission scheme for a wireless device, the wireless device configured for multi-antenna transmission scheme transmission (100 in Fig. 1; Pub [0056]; Table 1);         
transmitter circuitry (220) configured to signal the multi-antenna transmission scheme transmission to the wireless device for transmission by the wireless device; and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2003/0125040) in view of Naguib et al (US 2012/0328045).                                                                              .
However, Naguib et al disclose applying a time-varying cyclic delay to symbols in multi-antenna transmission (226, 228, 230 in Fig. 2; Pub [0056-0062]). A cyclic delay diversity scheme introduce frequency selectivity in the channel and provide diversity benefit for flat channels (Pub [0009]). Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the multi-antenna transmission of Walton et al and the cyclic delay diversity of Naguib et al. By doing so, provide a delay diversity scheme which minimize the possibility of destructive or constructive addition of the channels utilized to provide diversity. 
b)	Regarding claims 5 and 23, Naguib et al wherein the cyclic delay diversity is applied with a cyclic delay, and wherein the cyclic delay is chosen such that transparent reference signal may be exploited and the corresponding channel estimation will not be significantly degraded and such that enough frequency selectivity may be added (226, 228, 230 in Fig. 2; Pub [0056-0062]). c)	Regarding claims 8 and 26, Naguib et al whereinthe transmission of the multi-antenna transmission scheme includes a symbol, the symbol includes two sequences as part of the multi-antenna transmission scheme (Pub [0008]). 

Claims 9, 10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al (US 2003/0125040) in view of Naguib et al (US 2012/0328045), and further in view of Kushioka (US 2009/0080550).                                                                                                                                       . 
However, Kushioka discloses a Zadoff-Chu sequence has been used as a pilot signal in OFDM communications (Pub [0002-0003]; Fig. 1 and 10). The pilot signal is well known for determining channel information. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the multi-antenna transmission of Walton et al, the cyclic delay diversity of Naguib et al, and Zadoff-Chu of Kushioka. By doing so, provide channel estimation accuracy in multi-antenna communication system.                                                                                                                                                                           b)	Regarding claim 10, Walton et al, Naguib et al and Kushioka discloses a Zadoff-Chu sequence has been used as a pilot signal in OFDM communications (Pub [0002-0003]; Fig. 1 and 10).  They did not explicitly teach the two sequences include a first sequence and a second sequence, the first sequence having a length of M, the second sequence having a length of M/2. However, the length of sequence is at optimum for system need.  Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide specific length requirement for the sequences of Zadoff-Chu of Kushioka. By doing so, provide channel estimation accuracy in multi-antenna communication system.  

Allowable Subject Matter
Claims 4, 6, 22, 24, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0314168 Xu et al disclose transmission with multi/single antenna mode. US 2010/0008400 Chari discloses multiple diversity setting s for receiving signals. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         March 4, 2021
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632